

114 HJ 96 IH: Proposing an amendment to the Constitution of the United States to prohibit the President from making recess appointments.
U.S. House of Representatives
2016-07-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA114th CONGRESS2d SessionH. J. RES. 96IN THE HOUSE OF REPRESENTATIVESJuly 5, 2016Mr. Collins of New York (for himself, Mr. Gohmert, Mr. Rohrabacher, Mr. Olson, Mr. Bishop of Michigan, and Mr. LaMalfa) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to prohibit the President from
			 making recess appointments.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 The President shall not have the power to fill up any vacancy during the recess of the Senate. . 